Cole, Judge:
When this case was called for hearing at San Francisco on February 13, 1945, counsel agreed that the merchandise imported in cases 334 to 403, inclusive, consisted of ve-tsin, the same in all material respects as that passed upon in Quong Yuen Shing Co. v. United States, 31 C. C. P. A. 43, C. A. D. 247, and that the record in said case may be incorporated herein.
*275The cited case held ve-tsin to be classifiable as a nonenumerated manufactured article under paragraph 1558, Tariff Act of 1930 (19 U. S. C. 1940 ed. §1001, par. 1558), and dutiable thereunder at 20 percent ad valorem, the claim herein alleged by plaintiff. The protest, however, is confined to the merchandise “assessed at 25 percent under par. 24,” which is limited to the merchandise contained in cases 334 to 363, inclusive.
The ve-tsin imported in cases 364 to 403, inclusive, was classified under paragraph 5, and as to that merchandise plaintiff now concedes the protest to be insufficient. Defendant’s motion to dismiss, which counsel in their brief have limited to the said merchandise, is therefore granted.
Plaintiff having abandoned the protest as to the merchandise “assessed at 35 percent under par. 1413,” it is also dismissed so far as it relates thereto.
On the established facts, we hold the ve-tsin imported in cases 334 to 363, inclusive, to be dutiable at 20 percent ad valorem under paragraph 1558, supra, as claimed. To that extent the protest is sustained. In all other respects and as to all other merchandise the protest is dismissed. Judgment will be rendered accordingly.